Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments to the claims received 8/11/2022 have been acknowledged. Applicant’s amendments to the claims overcome rejections made under 35 U.S.C. 112(a), 112(d), and 102 previously set forth in the Non-Final Rejection of 02/11/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28, 30, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tuson et al, (Tuson et al. Journal of Histochemistry & Cytochemistry 38.7 (1990): 923-926), hereinafter Tuson, in view of Hamann et al (US8093012B2), hereinafter Hamann. 
Tuson teaches that the use of preformed immune complexes of primary and secondary antibodies prevents nonspecific labeling of endogenous immunoglobulin (Ig) when probing human tissues with human monoclonal antibodies. This technique involves non-covalent labeling of the primary antibody (human monoclonal Ab HTC1/8, which recognizes an antigenic determinant expressed by human colorectal and breast carcinoma and is thus potentially therapeutic) with a horseradish peroxidase (HRP)-conjugated secondary antibody (anti-human Ig) in vitro. The anti-human immunoglobulin is a whole antibody that would react with both the heavy and light chains of the primary antibody and thus necessarily would recognize the constant chain of the primary antibody. After saturation of unbound secondary antibody with excess serum from the same species as the primary antibody, the resultant complexes retain the antigen specificity of the primary antibody but do not crossreact with endogenous Ig when applied to tissue samples homologous to the primary antibody species. As such, Tuson states that this technique allows for a distribution of tissue antigens to be assessed using preformed primary-secondary immune complexes without the issue of nonspecific background staining from endogenous Ig (see entire document, in particular, Abstract, “Immunohistochemical Techniques” of Materials and Methods section, and Results section). Specifically, the human monoclonal Ab HTC1/8 was incubated with HRP-conjugated anti-human Ig, thereby indirectly labeling the primary antibody. Unoccupied binding sites of the labeled anti-human Ig were then saturated by addition of normal human serum. The pre-formed immune complexes generated were then incubated with tissues sections, which were later washed in PBS. Lastly, specific binding of the primary antibody to the tissue section was visualized using DAB/hydrogen peroxide (see Immunohistochemical Techniques section under Materials and Methods). The statement of intended use in the preamble of the method claim (i.e “for identifying subjects likely to benefit from a therapeutic agent”) does not impart any differences on either the structure of the claimed targeting complexes or on the active process steps that would distinguish them from those disclosed by Tuson (see MPEP 2111.02 and MPEP 2112 – 2112.02). Further the act of “predicting whether a subject may be responsive towards a therapeutic agent” is a mental activity that cannot be observed and in no way distinguishes the claimed method from that disclosed in the prior art. 
Tuson further teaches that both NHS and the primary antibody compete for the labeled anti-human Ig; thus if NHS is present in great excess, the signal caused by specific binding of the primary antibody could be attenuated. Other potential sources of nonspecific staining of tissues include specific binding of immunoglobulins in the NHS (see Discussion, Page 925-926). 
Tuson does not specifically teach incubating the sample with purified pre-formed complexes, wherein the pre-formed complex is purified by at least one of filtration, centrifugation, and washing to remove all unbound detection antibody and unbound labeling antibody. 
	However, Hamann teaches an in situ immunohistochemical analysis of a biological sample which allows the multiplex and simultaneous detection of multiple antigens, including multiple nuclear antigens, in a tissue sample. In some embodiments, a detection reagent is premixed with a labeling reagent to form a complex. After complex formation, the mixture is purified to remove uncomplexed detection reagent and labeling reagent. For example, an antibody specific for a target is saturated with labeling reagent to create a pre-formed complex. Excess labeling reagent is removed after the formation of the pre-formed complex (e.g., by gel filtration). The pre-formed complex is then contacted to a biological sample. Excess pre-formed complex can be removed from the sample in an additional wash step. The detection reagent is, for example, a monoclonal antibody or fragment thereof specific for the target of interest whereas the labeling reagent is, for example, an antibody or fragment thereof comprising a detectable label such as a fluorescent moiety, a radioactive moiety, or enzyme and preferably binds to the Fc region of the target-binding antibody (see entire document, in particular, Abstract, Summary of Invention; Column 8, Ln. 36-40; and Multiplex Application, Column 17, Ln. 1-18). 
	It would have been obvious to one of ordinary skill in the art to modify the method of Tuson such that the pre-formed complexes are purified prior to incubation with a test sample instead of blocked with excess normal human serum. One of ordinary skill in the art would have been motivated to do so in order to remove unbound detection antibody and unbound labelling antibody and to prevent nonspecific staining. Therefore, on of ordinary skill in the art would expect using purified pre-formed complexes in the method of Tuson can effectively prevent nonspecific staining via the removal unbound detection antibody and unbound labelling antibody prior to incubation with a test sample. 

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tuson in view of Hamann, as applied to claims 28, 30, 43, and 44 above, in view of Brown et al (Brown, Jeremy K., et al. Journal of Histochemistry & Cytochemistry 52.9 (2004): 1219-1230), hereinafter Brown. 
The teachings of Tuson  in view of Hamann have been discussed above and differ from the instantly claimed invention in that incubating a sample with a plurality of varying targeting complexes, wherein a different antibody B is used to recognize the human constant region of its corresponding antibody A within a given targeting complex, is not taught. 
However, Brown teaches a method by which primary antibodies can be non-covalently labeled in vitro with a reporter molecule using monovalent Fab fragments that recognize both the Fc and F(ab’)2 regions of IgG (see entire document, in particular Abstract and Discussion on Page 1228, first paragraph). Specifically, triple-color immunofluorescent labeling of frozen sections from normal mouse jejunum was carried out with Fab fragment complexes containing primary antibodies derived from the same host species pre-labeled with fluorophore-conjugated anti-rat IgG Fab fragments (see Figure 4 Results, beginning on Page 1224, Left Column). As such, multiple Fab fragment complexes containing the same species and isotype of primary antibodies can be combined and used to simultaneously label multiple antigens in the same sample in a single incubation, in the absence of erroneous cross-reactions between different primary and secondary antibody pairs (see Discussion, Page 1228, first paragraph). Further, the ability to simultaneously label multiple antigens in the sample is less time-consuming and prevents loss of the viability of live samples compared to sequential labeling procedures (see Discussion, right column, last paragraph spanning pages 1227 and 1228). 
It would have been obvious to one of ordinary skill in the art to modify the method of Tuson such that a sample is incubated with plurality of primary-secondary antibody complexes, wherein each antibody complex comprises a primary antibody non-covalently linked to a Fab fragment that is conjugated to a unique reporter molecule. One of ordinary skill in the art would have been motivated to do so because multiple Fab fragment complexes containing the same species and isotype of primary antibodies each non-covalently linked to a Fab fragment that is conjugated to a unique fluorophore can be used to simultaneously label multiple antigens in the same sample in a single incubation. Further, it would have been obvious to use secondary Fab antibodies that recognize the human constant region of humanized therapeutic Abs. Therefore, one of ordinary skill in the art would expect that incubating a sample with multiple Fab fragment complexes can effectively identify subjects likely to benefit from treatment with different therapeutic Abs. 
Response to Arguments
Applicant’s arguments filed 08/11/2022 with respect to the rejection of claims under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hamann et al. With respect to the rejection made under 35 U.S.C. 102, Applicant argues that that Tuson fails to disclose the use of purified targeting complexes but relies on the use of normal human serum in order to saturate the unoccupied sites of the labeled anti-human Ig. Applicant states that Tuson explicitly recognizes that its use of NHS may result in non-specific staining, explain that additional potential sources of nonspecific staining of tissues includes specific binding of immunoglobulins in NHS. Applicant argues that it is well known in the art that normal human serum contains antibodies to other human proteins referred to as autoantibodies. Thus, Tuson’s disclosed method using an excess of NHS using of the same animal as the source of the monoclonal antibody introduces the potential for non-specific reactions that could produce false positives. Further, Applicant argues that Brown teaches that incubation of immune complexes with excess normal serum from the same species as the primary antibody prevents free Fab fragments from recognizing immunoglobulin and thus fails to cure the deficiencies of Tuson. 
However, Hamann teaches an immunohistochemical method in which preformed complexes are purified to remove unbound primary antibody (detection reagent) and secondary antibody (labeling reagent) prior to incubation with a test sample. For example, unbound secondary antibody can be removed via gel filtration. Thus, artisans would be motivated to modify the method of Tuson such that following incubation of the primary and secondary antibody, the preformed complexes are purified, for example by gel filtration, to remove unbound primary antibody and unbound secondary antibody per the instantly claimed methods. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644